Citation Nr: 0524723	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-29 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of whether clear and unmistakable error (CUE) 
has been committed in the rating decision of August 1956 
granting the veteran service connection for residuals of a 
shell fragment wound injury involving the lateral right 
thigh, Muscle Group XIV with moderate muscle damage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active military service from October 1951 to 
July 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA), Buffalo, New York, 
Regional Office (RO), that found that new and material 
evidence had not been submitted to reopen a September 2000 
Board decision.  That Board decision determined that the RO 
had not committed CUE in an August 1956 rating decision.  The 
veteran maintains that he is entitled to readjudication 
pursuant to the Veterans Claims Assistance Act of 2000, and 
that his claim is not one for new and material evidence to 
reopen a previously denied claim.  


FINDING OF FACT

In September 2000, the Board denied the veteran's claim 
alleging CUE in the August 1956 rating decision.  

A motion for reconsideration of the September 2000 Board 
decision was denied by the Board in February 2001.  

CONCLUSION OF LAW

The veteran is not entitled to readjudication under the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5103; 
Livesay v. Principi, 15 Vet. App. 165 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran urges that his claim for CUE denied in a 
September 2000 Board decision should be readjudicated based 
on Section 7 of the VCAA.  This section of the Veterans 
Claims Assistance Act of 2000 (VCAA) provides that certain 
claims that became final during the period immediately prior 
to the VCAA could be readjudicated if the appellant timely 
requested such readjudication.  However, the Board observes 
that the VCAA is not applicable to the appellant's claim 
inasmuch as the claim denied in September 2000 was based on 
CUE.  The United States Court of Appeals for Veterans Claims 
(Court) has determined that CUE claims are not conventional 
appeals.  Rather, such claims are requests for revisions of 
previous decisions.  A claimant alleging CUE is not pursuing 
a claim for benefits.  Instead, that claimant is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for benefits.  
See Livesay v. Principi, 15 Vet. App. 165 (2001).

Although the RO has developed this case as characterized on 
the title page, the claimant has adamantly maintained that he 
is not seeking to reopen the September 2000 Board decision 
with new and material evidence.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 3.156 (2004).  Moreover, the Board notes that 
there is no such claim.  A claim for benefits based on CUE in 
a prior final rating decision entails special pleading and 
proof requirements to overcome the finality of the decision 
by collateral attack because the decision was not appealed 
during the appeal period.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In 
order for a claimant to successfully establish a valid claim 
of CUE in a final RO rating decision, the claimant must 
articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the 
final rating decision would have been manifestly different 
but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 
Vet. App. 162, 163 (1994) (noting that pleading and proof are 
two sides of the same coin; if there is a heightened proof 
requirement, there is, a fortiori, a heightened pleading 
requirement).  Such claims are not reopened once they are 
final.  

The record reflects that the veteran filed a motion for 
reconsideration which was denied by the Board in February 
2001.  See 38 C.F.R. §§ 20.1000, 20.1001 (2004).  

Moreover, there has been no motion for review of the prior 
Board decision on the grounds of CUE.  As set forth in the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411, a 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  See 38 C.F.R. § 
20.1404(b).  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that where the law, and not the evidence, is dispositive 
of a claim, such claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  In this case, the appellant lacks legal entitlement to 
a readjudication under Section 7 of the VCAA, there is no 
motion for CUE in the September 2000 Board decision, and 
there is no valid claim to reopen the Board's CUE denial in 
September 2000.  

There is no legal issue remaining for the Board to decide, 
and the appeal is dismissed.

ORDER

The appeal is dismissed.  



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


